                                                                           SO ORDERED.


                                                                            Dated: February 20, 2020
                             UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF ARIZONA
                                               Minute Entry                Daniel P. Collins, Bankruptcy Judge
                                                                           _________________________________
Hearing Information:
                Debtor:    PHOENIX HELIPARTS INC.
          Case Number:     2:15-BK-12003-DPC            Chapter: 11

     Date / Time / Room:   TUESDAY, FEBRUARY 18, 2020 11:00 AM 6TH FLOOR #603
    Bankruptcy Judge:      DANIEL P. COLLINS
      Courtroom Clerk:     RHONDA VAUGHAN
       Reporter / ECR:     RENEE BRYANT                                                                       0

Matter:
       ADV: 2-16-00331
       Robert Reish & Phoenix Heliparts Inc. Liquidation Trust vs Ryuko , Inc. & Phoenix Heliparts Inc. & LOUIE
       MUKAI & Phoenix Heliparts Inc. Liquidation Trust & Kathleen Reish & Robert Reish
       Motion to Authorize Reopening of Discovery and Related Matters RE: helicoper 0041FF valuation filed by H. LEE
       HORNER JR. of GOLDSTEIN LEGAL TEAM, PLLC on behalf of Kathleen Reish, Robert Reish. (Lee Horner - T)
       R / M #: 0 / 0


Appearances:

     JIM CROSS, ATTORNEY FOR LOUIE MUKAI
     LOUIE MUKAI, TRUSTEE
     H. LEE HORNER, ATTORNEY FOR RYUOKO, INC, KATHLEEN REISH, ROBERT
     REISH




  Case
Page 1 of 32:16-ap-00331-DPC       Doc 199 Filed 02/20/20 Entered 02/20/20 13:42:37    Desc1:01:38PM
                                                                                 02/20/2020
                                    Main Document    Page 1 of 3
                                  UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF ARIZONA
                                               Minute Entry
(continue)... 2:15-BK-12003-DPC       TUESDAY, FEBRUARY 18, 2020 11:00 AM

Proceedings:                                                                              0

       Mr. Horner addresses the Motion Reopening Discovery for the purpose of
       establishing a value of the MD Helicopter (0041FF) as of the date of close of
       escrow and to establish a discovery plan.

       Mr. Cross places his objection on the record and reviews the history of the
       proceedings. Mr. Cross notes on October 28, 2018, this Court held a one-day trial
       and entered its Under Advisement Order on December 28, 2018 (Dkt #163)
       which was appealed by Mr. Reish. He argues Mr. Reish had an obligation to
       bring the valuation issue to this Court in October 2018, and failed to do so. On
       November 15, 2019, District Court Judge Rayes heard oral argument and on
       November 25, 2019, affirmed this Court's ruling of the January 31, 2018 Under
       Advisement Order. Judge Rayes then remanded back to this Court for further
       evidence to support this Court's determination of value.

       The Court heard oral argument on the Defendant's Motion to Authorize
       Reopening Discovery and the Objection filed on behalf of Phoenix Heliparts, Inc.
       Liquidation Trust.

       The Court discusses the November 25, 2019, Order from Judge Rayes entered at
       Docket #191. The Court notes Judge Rayes remanded the matter to the
       bankruptcy court to ascertain the value of the 41FF on October 27, 2015.

       FOR THE REASONS STATED ON THE RECORD; IT IS ORDERED DENYING THE
       MOTION TO AUTHORIZE REOPENING DISCOVERY.

       MR. CROSS IS DIRECTED TO PREPARE A FORM OF AMENDED JUDGMENT
       WHICH CALLS FOR A $2.51 MILLION JUDGMENT AMOUNT SUPPORTED BY
       SPECIFIC CITATIONS MADE TO THE RECORD, INCLUDING A NUMBER OF
       THINGS WHICH WERE IDENTIFIED BY MR. CROSS, INCLUDING, BUT NOT
       LIMITED TO AT PARAGRAPH 7 PAGE 12 OF DOCKET ENTRY 132. FOR ALL THE
       REASONS MR. CROSS HAS IDENTIFIED HE IS TO INCLUDE IN THE DETAILED IN
       THE FORM OF FINDINGS AND JUDGMENT. THOSE FINDINGS AND THE
       JUDGMENT SHALL INCLUDE AN ALTERNATIVE JUDGMENT SHOULD AN
  Case
Page 2 of 32:16-ap-00331-DPC         Doc 199 Filed 02/20/20 Entered 02/20/20 13:42:37    Desc1:01:38PM
                                                                                   02/20/2020
                                      Main Document    Page 2 of 3
                                  UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF ARIZONA
                                               Minute Entry
(continue)... 2:15-BK-12003-DPC       TUESDAY, FEBRUARY 18, 2020 11:00 AM


       APPEALANT COURT REJECT THE $2.15 MILLION VALUE OF THE 41FF. THAT
       ALTERNATE VALUE SHALL BE $1.395 MILLION, THE PRICE REISH PAID FOR THE
       41FF WHEN IT PURCHASED THAT HELICOPTER FROM PHP IN 2014. ALTHOUGH
       THAT SALE AGREEMENT ALSO REFLECTED A "TBD" PRICE FOR ADDITIONAL
       WORK TO BE DONE TO THE 41FF FOR REISH, THE COURT FINDS THAT THE
       $1.395 MILLION IS NOW PAID BY REISH TO PHP REFLECTS THE 2014 "AS IS",
       "WHERE IS" VALUE OF THE 41FF. THE COURT NOTES THAT THE ONLY
       EVIDENCE INTRODUCED AT TRIAL PERTINENT TO THE OCTOBER 27, 2015,
       VALUE OF THE 41FF WAS THE 2015 SALE TO AMOD ($2.15 MILLION) AND THE
       2014 SALE OF THE 41FF TO REISH ($1.395 MILLION). THE PARTIES
       ACKNOWLEDGE THERE WAS NO WORK DONE TO THE 41FF AFTER REISH
       PURCHASED THE 41FF FROM PHP.




  Case
Page 3 of 32:16-ap-00331-DPC         Doc 199 Filed 02/20/20 Entered 02/20/20 13:42:37    Desc1:01:38PM
                                                                                   02/20/2020
                                      Main Document    Page 3 of 3
